BLATCHFORD, Circuit Judge.
So far as appears from the papers on this motion, it was not knówa at the date of the plaintiff’s patent that the substance used by the defendant, and called “kerite,” was such a non-conductor of electricity that it could be used in combination with a conductor of electricity in the manner claimed in the plaintiff’s patent, to make such a cable as is claimed in the plaintiff’s patent. Nor does it appear that qualities were then known as existing in that substance which would necessarily lead to the conclusion that it could be so used. Even if the things so unknown had then been known, and even if such substance had before been so used, the plaintiff’s patent would still be valid. This being so, it would seem to follow that, under the conditions above stated, the plaintiff’s patent cannot be construed to cover such substance, in regard to which such things became known after the date of the plaintiff’s patent. It may be that a different case may ,be shown on other papers, or for final hearing, but, as at present advised, I do not see that the motion for a preliminary injunction, based on the use by the defendant of the aforesaid substance, can be granted.